UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7425



RAYMOND EUGENE LEACH,

                                              Plaintiff - Appellant,

          versus


JOSEPH L. VALLIERE, Correctional Officer,
Piedmont Correctional Institution; BRIAN
STOCKTON, Correctional Officer, Piedmont Cor-
rectional Institution; JACKIE T. NULL, Unit
Nurse, Piedmont Correctional Institution;
RONALD E. JONES, Superintendent,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Salisbury. James A. Beaty, Jr.,
District Judge. (CA-96-772-4)


Submitted:   January 22, 1998             Decided:   February 4, 1998


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Raymond Eugene Leach, Appellant Pro Se. Neil Clark Dalton, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court’s opinion accepting the magistrate judge's

recommendation and find no reversible error. Accordingly, we affirm

on the reasoning of the district court. Leach v. Valliere, No. CA-
96-772-4 (M.D.N.C. Sept. 16, 1997). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2